NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SANJUANA RANGEL-FONSECA,                        No.    15-73855

                Petitioner,                     Agency No. A205-054-438

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**


Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Sanjuana Rangel-Fonseca, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her applications for cancellation of

removal, withholding of removal, and relief under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales 453 F.3d 1182, 1184-

85 (9th Cir. 2006), and review de novo questions of law, Vinh Tan Nguyen v.

Holder, 763 F.3d 1022, 1027 (9th Cir. 2014). We grant in part and deny in part the

petition for review, and remand.

      The agency did not have the benefit of our decision in Ramirez-Contreras v.

Sessions, 858 F.3d 1298 (9th Cir. 2017), holding that California Vehicle Code §

2800.2(a) is not a crime involving moral turpitude, when it determined that

Rangel-Fonseca’s conviction under § 2800.2(a) was categorically a crime

involving moral turpitude. We therefore remand for the agency to consider Rangel-

Fonseca’s eligibility for cancellation of removal. See Ramirez-Contreras, 853 F.3d

at 1306 (holding § 2800.2 is indivisible).

      Substantial evidence supports the agency’s conclusion that Rangel-Fonseca

failed to establish a nexus between the harm she fears and a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground.”). Thus, her withholding of

removal claim fails.

      Substantial evidence supports the agency’s denial of Rangel-Fonseca’s CAT

claim because she did not demonstrate a particularized threat of torture, and her


                                             2                                15-73855
generalized evidence of violence and crime in Mexico is insufficient to meet the

standard for relief. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir.

2010).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.




                                          3                                 15-73855